Case 7:17-cv-08943-CS-JCM Document 182-1 Filed 11/01/18 Page 1 of 18




                        EXHIBIT A
 Case 7:17-cv-08943-CS-JCM Document 182-1 Filed 11/01/18 Page 2 of 18 Mc-1Ay,J f1’
    Case 7:17-cv-08943-CS-]CM Document 64 Filed 02/06/18 Page 1 of 17




UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT Of NEW YORK

 NATIONAL ASSOCIATION FOR THE
 ADVANCEMENT Of COLORED PEOPLE,
 SPRING VALLEY BRANCH; JULIO
 CLERVEAUX; CHEVON DOS REIS; ERIC
 GOODWIN; JOSE VtTELIO GREGORIO;
 DOROTHY MILLER; HILLARY MOREAU;                          17 Civ. 8943 (CS) (JCM)
 and WASHINGTON SANCHEZ,

                            Plaintiffs,

              V.


 EAST RAMAPO CENTRAL SCHOOL
 DISTRICT and MARYELLEN ELlA, IN
 FIER CAPACITY AS THE
 COMMISSIONER OF EDUCATiON Of
 TI-IF STATE OF NEW YORK,

                            Defendants.


                            STIPULATED PROTECTIVE ORDER

               WHEREAS, the parties, third parties and third-party witnesses possess

confidential documents, things and information that may be disclosed in response to discovery

requests or otherwise in the above-captioned action (the “Action”), and that must be protected to

preserve the personal information and other interests of the parties and third parties; and,

               WHEREAS, the undersigned parties have, through their respective counsel,

stipulated to the entry of this Protective Order (the “Order”) to prevent unnecessary

dissemination or disclosure of such confidential documents, things and information and to limit

access to and use of such documents, things and information;

               IT 1$ 1-IBREBY ORDERED that:

                                            Definitions

        1.     The term “Confidential Information” as used in this Order shall mean and include
Case 7:17-cv-08943-CS-JCM Document 182-1 Filed 11/01/18 Page 3 of 18
   Case 7:17-cv-08943-CS-]CM Document 64 Filed 02/06/18 Page 2 of 17




all information that the designating party believes constitutes, discloses or telates to personally

identifiable information, personal iy identifiable information of minors, and information the

public disclosure of which is either restricted by law or could, in the good faith opinion of the

designating person, adversely affect the producing person’s privacy obligations or personal

interests, It may include, without limitation, documents, things and information produced in this

Action in connection with formal discovery or otherwise; documents, things and information

produced by thitd parties that the producing or designating party is under an obligation to

maintain in confidence; answers to interrogatories and responses to requests for admission or

other discovery requests; deposition testimony and transcripts; any electronically stored

information, or any copy, extract, or complete or partial summary prepared therefrom, and any

document or thing covered by Fed, R. Civ, P. 34; and tangible things or objects that are

designated confidential pursuant to this Order. The information contained therein and all

samples, copies, abstracts, excerpts, analyses or other writings that contain, reflect, reveal,

suggest or otherwise disclose such Confidential Information shall also be deemed Confidential

Information. Documents, things and information originally designated as Confidential

Information pursuant to this Order shall not retain Confidential status after any ruling by any

Court denying such status.

               2.      The term “Highly Confidential Information” as used in this Order shall

mean and include all information that the designating party reasonably and in good faith believes

warrants heightened protection from disclosure, and that the restrictions against disclosure

provided for information designated “Confidential” pursuant to paragraph 1 are inadequate,

because harm to the designating party reasonably could be expected to result from disclosure of

such information to non-lawyers. It may include, without limitation, documents, things and




                                                 -2-
Case 7:17-cv-08943-CS-JCM Document 182-1 Filed 11/01/18 Page 4 of 18
   Case 7:17-cv-08943-CS-]CM Document 64 Filed 02/06/18 Page 3 of 17




information produced in this Action in connection with formal discovery or otherwise; answers

to interrogatories and responses to requests for admission or other discovery requests; deposition

testimony and transcripts; and tangible things or objects that are designated confidential pursuant

to this Order. The information contained therein and all samples, copies, abstracts, excerpts,

analyses or other writings that contain, reflect, reveal, suggest or otherwise disclose such Highly

Confidential Information shall also be deemed [-Iighly Confidential Information. Documents,

things and information originally designated as Highly Confidential Information pursuant to this

Order shall not retain I-Iighly Confidential [nfomiation status after any ruling by any Court

denying such status.

                3.     The term “designating party” shall mean the   party   or third party (i.e., a

person or entity not a party to the Action) producing or designating documents, things or

information as Confidential or Highly Confidential Information under this Order.

                4.     The term “receiving party” shall mean any person to whom Confidential

Information or Highly Confidential lnt’ormation is disclosed in accordance with the terms of this

Order.

         Desianatioti of Confidential Information and Highly Confidential Information

                5.     Any party or third party that produces or discloses any documents, things

or information that it believes in good faith constitutes Confidential Information shall designate

the same by marking “CONFIDENTIAL” on all documents and things containing such

information.

                6.     Any part)’ or third party that produces or discloses any documents, things

or infon’nation that it believes in good faith constitutes Highly Confidential Information shall

designate the same by marlcing “HIGHLY CONFIDENTIAL—ATTORNEYS’ BYES ONLY”

on all documents and things containing such information.


                                                 -3-
Case 7:17-cv-08943-CS-JCM Document 182-1 Filed 11/01/18 Page 5 of 18
   Case 7:17-cv-08943-CS-JCM Document 64 Filed 02/06/18 Page 4 of 17




               7.      If a designating party elects to produce original files, records or things for

inspection and the inspecting party desires to inspect those files, records or things, no

confidentiality designations need be made by the designating party in advance of the initial

inspection. The party inspecting such files, records or things nevertheless shall maintain the

confidentiality of alt original files and records that it reviews on an Outside Attorney’s-Eyes-

Only basis. Theteafter, upon selection by the inspecting party of specific documents and things

for copying, the designating party shall mark copies of such documents and things that contain

Confidential or Highly Confidential information with the appropriate designation at the time the

copies are produced to the inspecting party.

               8.      Confidential Information or 1-liglily Confidential Information that

originated with a third party and is subject to the terms of any confidentiality obligation to that

third party, may be designated “Confidential Information” or “Highly Confidential Information”

and shall, once designated, be subject to the restrictions on disclosure specified in Paragraphs 10,

II, and l2herein.

               9.      In the event any party or third party produces Confidential or Highly

Confidential Information that has   not   been designated “CONFIDENTIAL” or “HIGHLY

CONFIDENTIAL—ATTORNEYS’ EYES ONLY,” or if the designating party has not correctly

designated such information, the designating party may designate or redesignate the information

to the same extent as it could have designated the information before production by a subsequent

notice in writing specifically identifying the newly designated or redesignated information

accompanied by a replacement set of such undesignated or misdesignated documents or things

bearing a “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES ONLY”

designation thereon, in which eventthe parties thereafter shall treat such information in




                                                 -4-
Case 7:17-cv-08943-CS-JCM Document 182-1 Filed 11/01/18 Page 6 of 18
     Case 7:17-cv-08943-CS-]CM               Document 64       Filed 02/06/18    Page 5 of 17




accordance with the terms of this Order, and shall use their best efforts to correct   ally prior


disclosure of such information that is inconsistent with the new designation or redesignation.

Further, at the designating party’s request, the receiving party shall immediately return or destroy

the documents and things that lactced or were incorrectly marked with the “CONFIDENTIAL” or

“HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES ONLY” designation to the designating

party upon receipt of the replacement set of documents or things bearing the new or corrected

designation (or no designation, if appropriate). No showing of error, inadvertence or excusable

neglect shall be required for any such new or corrected designation.

                10.     Notwithstanding the designation of documents and information as

CONFIDENTIAL or HIGHLY CONFIDENTIAL, all documents and information protected by

law, including but not limited to documents and information protected by the family Educational

Rights and Ptivacy Act, 20 U.S.C.    §   1232g: 34 C.F.R. Part 99 (“FERPA”) and the Health

Instlrance Portability and Accountability Act of 1996 (“HIPPA”) will not be produced except in

compliance with tile strictures of the applicable law.

                Disclosure of Confidential or HihIy Confidential Information

                II.     Documents, things and information designated “CONFIDENTIAL” shall

not be given, shown, made available, communicated or otherwise disclosed in any way to any

person or entity other than the following “qualified persons”:

                        a.      Litigation counsel of record for the parties.

                        b.      Members or employees of any of the law firms assisting in this

Action, as well as any independent litigation support providers retained by such firms to assist in

this Action and who are under a duty of confidentiality (e.g., outside document management and

copy services, graphic artists, visual aid providers and tile like).




                                                  -5-
Case 7:17-cv-08943-CS-JCM Document 182-1 Filed 11/01/18 Page 7 of 18
   Case 7:17-cv-08943-CS-JCM Document 64 Filed 02/06/18 Page 6 of 17




                        c.      The Court and Court personnel and stenographic/videographic

reporters and translators at depositions taken in this Action.

                        d.      Attorneys employed by the parties and employees of the parties or

affiliates who may be called as witnesses in this Action or who are involved in the prosecution,

defense, or management of this Action,

                        e.      Independent consultants or experts and their staff not emp]oyed by

or affiliated with a party at’ with a party’s licensee or licensor, retained by the attorneys for a

party either as technical consultants, expert consultants or expert witnesses for purposes of this

Action, provided that such persons agree in writing to be boitnd by the provisions of this Order,

in the form of the Declaration of Compliance attached as Exhibit A.

                        f.      Any person identified on the face of a document or thing as an

author, sender, addressee, recipient, copy recipient    or   blind copy recipient (and, for the

avoidance of doubt, only the document or thing on which such person is identified).

                        g.      The parties and the board members, directors, officers, employees,

who are assisting with or making decisions concerning this Action, as well as the parties’

insurers, to the extent deemed reasonably necessary by counsel of record for the purpose of

assisting in the prosecution or defense of this Action for use in accotdance with this Order,

                        h.      Any officer, employee or retained expert of the designating party

during examination, either at deposition or at any hearing or trial,

                        i.      Any other person only upon (I) order of the Court entered upon

notice to the parties, or (ii) written stipulation of, or statement on the record by, the designating

party who provided the Confidential Inforrnaton being disclosed; provided that such person

signs an undertaking in the form attached as Exhibit A hereto, agreeing to be bound by the terms




                                                  -6-
Case 7:17-cv-08943-CS-JCM Document 182-1 Filed 11/01/18 Page 8 of 18
   Case 7:17-cv-08943-CS-JCM Document 64 Filed 02/06/18 Page 7 of 17




and conditions of this Order, consenting to the jurisdiction of the Court for the purposes of the

enforcement of this Order, and agreeing not to disclose or use any Confidential Information in a

manner or for purposes other than those permitted hereunder

                       j.      The receiving party shall give notice of this Order and advise any

person altowed’access to Confidential Information of that person’s obligation to comply with the

terms of this Order before said person is given access to any Confidential information.

                12.    Documents, things and information designated HIGHLY

CONFIDENTIAL—ATTORNEYS’ EYES ONLY” shall not be given, shown, made available,

communicated or otherwise disclosed in any way to any person or entity other than the

following:

                       a.      Litigation counsel of record for the parties.

                       b.      Members or employees of any olthe law firms assisting in this

Action, as well as any independent litigation support providers retained by such firms to assist in

this Action and who are under a duty of confidentiality (e.g., outside document management and

copy services, graphic artists, visual aid providers and the like).

                       c.      The Court and Court personnel and stenographic/videographic

reportels and translators at depositions taken in this Action.

                       d.      The receiving party shall give notice of this Oi’der and advise any

person atiowed access to Highly Confidential Information of that petson’s obligation to comply

with the terms of this Order before said person is given access to any Highly Confidential

information.




                                                  -7-
 Case 7:17-cv-08943-CS-JCM Document 182-1 Filed 11/01/18 Page 9 of 18
    Case 7:17-cv-08943-CS-]CM Document 64 Filed 02/06/18 Page 8 of 17




                      No Waiver of Privilege or Irnmunity Return of Privileged
                              Documents and JrreLevant Documents


                13.       Inadvertent or otherwise production of documents, things or information

 subject to attorney-client privilege, work product immunity, or any other applicable privilege or

 immunity shall not constitute a waiver or forfeiture of, and shall not otherwise prejudice any

claim that such material or related material is privileged, protected as attorney work product, or

 is otherwise immune from discovery, provided that the designating party notifies the receiving

party in writing promptly after discovery of such inadvertent production. Such inadvertently

produced documents and things and all copies thereof shall promptly be destroyed or returned to

the designating party upon request. After a request for the return of inadvertently produced

documents and things is made by a designating party, no use shall be made of such documents

and things other than to challenge the propriety of the asserted privilege or immunity,   nor   shall

they be shown or disclosed to any person who had not already been given access to them before

receipt of the request to return them. No demonstration or proof of error, inadvertence,

excusable neglect, or absence of negLigence shall he required of the designating party in order for

such party to avail itself of the protection and provisions of this paragraph.

                14.      A designating party may request the return of any inadvertently produced

documents or things that bear no relevance to any claim or defense in this Action, If the

receiving party agrees that any such documents or things are irrelevant to the Action, it promptly

shall return the documents and things and all copies thereof to the designating party. The

receiving party shall promptly notify the designating party if it believes that any such documents

or things are in fact relevant to the subject matter involved in this Action. If after meeting and

conferring, the parties are unable to agree about the relevance of any such documents or things,

the designating party may seek an order from the Court for the return of the documents or things.



                                                 -8-
Case 7:17-cv-08943-CS-JCM Document 182-1 Filed 11/01/18 Page 10 of 18
   Case 7:17-cv-08943-CS-JCM Document 64 RIed 02/06/18 Page 9 of 17




        15.      This Order shall be interpreted to provide the maximum protection aLlowed to the

designating party by Federal Rule of Evidence 502(d), The provisions of Federal Rule of

Evidence 502(b)(2) are inapplicable to such inadvertent production under this Order. However, if

for any reason, a Court finds that section 502(d) is inapplicable to such inadvertent production,

then Rule 502(b) will appty iti its absence.

              Use and Control of Confidential and Highly Confidential Information

                 16.    All Confidential and Highly Confidential Information disclosed pursuant

to this Order shall be used by any recipient thereof solely foi’ purposes of this Action and not for

any other purposes. It shall he the duty of each party and each individual having notice of this

Order to comply with the terms of this Order from the time of such notice.

                 17.    Designations of confidentiality of deposition testimony may be made on

the record of depositions or thereafter in accordance with this paragraph. All deposition

testimony shall be treated as “CONFiDENTIAL” without regard to whether a designation of

confidentiality was made on the record, and shall be subject to this Order, for a period of

fourteen (14) days from the date of transmission of the official written transcript by the court

reporter to the parties, during which time the party or third party producing the witness may

designate in writing some or all of the transcript as Confidential. No portion of the transcript

shall be deemed Confidential after the fourteen day period described herein if the party or third

party producing the witness does not designate in writing some or all of the transcript as

Confidential. Any subsequent confidentiality designations shall be governed by Paragraph 9 of

this Order or the federal Rules of Civil Procedure and Local Rules of the Southern District of

New York.

                 18.    At the time of filing with the Court of any Confidential or Highly

Confidential Information or any pleadings, motions or other papers disclosing any Confidential


                                                 -9-
Case 7:17-cv-08943-CS-JCM Document 182-1 Filed 11/01/18 Page 11 of 18
   Case 7:17-cv-08943-CS-JCM Document 64 Filed 02/06/18 Page 10 of 17




ot’ Highly Confidential Information, the filing party shall seek leave of Court to file such

materials under seal pursuant to Paragraph I .A of the Individual Practices of Judge Cathy Seihel

and the Local Rules and practices of the Southern District of New York.

               19.     In advance of any court proceedings in this Action (including hearings or

trials) or appeal therefrom during which Confidential or Highly Confidential Information might

be disclosed (including through the presentation of evidence or argument), counsel shall confer

coticerning potetitiat procedures for protecting the confidentiality of such Confidential or Highly

Confidential Information (including any documents, information or transcripts used in the course

of any court proceedings), Absent agreement of the parties, upon motion of the disclosing party,

any such Confidential or Highly Confidential Information may only be disclosed in connection

with any court proceedings in accordance with such steps (if any) as the Court may order, If no

agreement is reached by the parties and no motion is made by the disclosing party, then the

Confidential or Highly Confidential Information may be disclosed in the court proceeding

without restriction. In the event that any Confidential or Highly Confidential information is used

in any court proceedings in this Action or any appeal therefrom, such Confidential or Highly

Confidential Information shall not lose its status as Confidential or Highly Confidential

Information through such use.

               20.     Nothing in this Order shall prevent or otherwise restrict counsel for a party

from rendering legal advice to such party with respect to the Action, and in the course thereof,

relying upon an examination of Confidential or Highly Confidential Information; provided,

however, that in rendering such advice and in otherwise communicating with the party, counsel

shall not disclose Confidential or Highly Confidential Information to unauthorized persons.




                                                -10-
Case 7:17-cv-08943-CS-JCM Document 182-1 Filed 11/01/18 Page 12 of 18
   Case 7:17-cv-08943-CS-]CM Document 64 RIed 02/06/18 Page 11 of 17




                  21.     Nothing in this Order shall prevent any party or third party from disclosing

its   own   Confidential or Highly Confidential Information in any manner that it considers

appropriate.


                  22.     If a party intends to reveal Confidential or Highly Confidential

Information of another party or third party at a trial, court appearance or hearing that is open to

the public, the party intending to reveal such Confidential or Highly Confidential information

shall provide notice to the opposing Party and provide the opposing party an opportunity to

object, unless consent from the designating party or third party previously has been obtained.

                          Duration of Order; Objections and Modifications

                   23.    This Order shall remain in force and effect until modified, superseded or

terminated by order of this Court, which may be entered pursuant to agreement ot the parties

hereto. This Order shall continue in effect after the conclusion of this Action and shall continue

to be binding upon alt persons to whom Confidential or Highly Confidential Information is

disclosed hereunder.

                   24.    Upon final termination of this Action (including all appeals), the receiving

party shall, within sixty (60) calendar days after such termination, either return to the designating

party, or destroy all Confidential and Highly Confidential Information in its possession, with the

exception that outside counsel and the persons identified in Paragraph 10(d) may retain copies of

the pleadings or other papers filed with the Court or served in the course of the Action, and

outside counsel may in addition retain one file copy of all documents and things produced in the

course of discoveiy, including deposition transcripts, deposition exhibits, the trial record and all

worlc product, Nothing herein shall restrict the ability of the parties or their counsel to retain

information, documents ol’ things that were not designated Confidential or Highly Confidential

Information by the designating party.


                                                  —11—
Case 7:17-cv-08943-CS-JCM Document 182-1 Filed 11/01/18 Page 13 of 18
    Case 7:17-cv-08943-CS-]CM Document 64                     RIed 02/06/18     Page 12 of 17




               25,     If a receiving party learns that Confidential or Highly Confidential

Information produced to it is disclosed to or comes into the possession of any person other than

in a manner authorized by this Order, the receiving party responsible for the unauthorized

disclosure immediately shall inform the designating   party   of such unauthorized disclosure within

five business days (5) and shall make a good faith effort to retrieve any documents or things so

disclosed and to prevent further disclosure by each unauthorized person who received such

information.

               26.    Any receiving party may at any time request that the designating party

modify or remove the Confidential Information or Highly Confidential Information designation

with respect to any document, thing or information. Such requests shall be served on counsel for

the designating party. and shall particularly identify the designated Confidential Information or

Highly Confidential Information that the receiving party contends is not Confidential

Information or Highly Confidential Information and the reasons supporting its contention, If the

designating party does not agree to modify or remove the Confidential Information or Highly

Confidential Information designation within seven (7) calendar days, then the party contending

that such documents, things or infotmation are not Confidential Information or Highly

Confidential Information may file a motion to remove such documents, things or information

from the restrictions of this Order. In any such proceeding, the designating party must show that

there is good cause for certain documents to have been designated Confidential Information or

Highly Confidential Information and the burden of proving that documents, or information

should retain their designation as Confidential Information or Highly Confidential Information

shall remain with the designating party.




                                               -12-
Case 7:17-cv-08943-CS-JCM Document 182-1 Filed 11/01/18 Page 14 of 18
   Case 7:17-cv-08943-CS-]CM Document 64 Filed 02/06/18 Page 13 of 17




                                           Miscellaneous

               27,     This Order may be modified only by written agreement of the parties or

further order of the Court, and shall not prejudice the rights of any party or third party to seek

additional or different relief from the Court that is not specified in this Order.

               28.     All electronically stored information produced by the Plaintiffs and the

District and subject to this Order, regardless of whether it is designated Confidential Information,

Highly Confidential Information, or receives no such designation, shalt be password protected or

directly uploaded to a secure file Transfer Ptotocol (“FTP”) website. Information shared by the

Commissioner shalt be in a format designated by her and, if possible, agreeable to all parties.

               29.     All electronically stored information produced and received by the parties

and subject to this Order, regardless of whether it is designated Confidential, Highly Confidential

Information, or i’eceives no such designation, shall be stored in a secure platform.

                30.    In the event Confidential or Highly Confidential Information disclosed

during the course of this Action is sought by any person or entity not a party to this Action,

whether by subpoena in another action or service with any legal process, the person or entity

receiving such subpoena or service shall promptly notify in writing ocitside counsel for the

designating party if such subpoena ot service demands the production of Confidential or Highly

Confidential Information of such designating party, such that the designating party has sufficient

opportunity to object to the requested disclosure. Any such person or entity seetcing such

Confidential or Highly Confidential Information by attempting to enforce such subpoena or other

legal process shall be apprised of this Order by outside counsel for the person or entity upon

whom the subpoena or process was served. Nothing herein shall be construed as requiting any

person or entity coveted by this Order to contest a subpoena or other process, to appeal any order




                                                 -13-
Case 7:17-cv-08943-CS-JCM Document 182-1 Filed 11/01/18 Page 15 of 18
   Case 7:17-cv-08943-CS-JCM Document 64 RIed 02/06/18 Page 14 of 17




 requiring production of Confidential or Highly Confidential Information covered by this Order,

 or to subject itself to penalties for non-compliance with any legal process or order,

                 31.    ]n the event any person or entity covered by this Order shalt violate or

threaten to violate the terms of this Order, the aggrieved party or third party immediately may

apply to obtain injunctive relief against any such person or entity violating or threatening to

violate any of the terms of this Order, and in the event that the aggrieved party or third party does

so, the responding person or entity, subject to the provisions of this Order, shati not emptoy as a

defense thereto the claim that the aggrieved party or third party possesses an adequate remedy at

law,

                 32,    Nothing in this Order shall prevent any party or third party from seeking

additional or different relief from the Court that is not specified in this order, The section titles

in this Order are for convenience of organization only, and are not part of, nor are they relevant

to the construction of this Order,


  SO STIPULATED

 LATHAM & WATKINS LLP                               NEW YORK’CIVIL LIBERTIES UNION
                                                    FOUND4tION
 By:




 Claudia Salom c]
            ,                                       By:
 885 Third Avenue                                   Perry Grossman
 New York, New York 10022                           125 Broad Street
 Tel: (212) 906-1200                                New York, NY 10004
 cjaudja.salomon@tw.com                             Tel: (212) 607-3347
                                                    pgrossman@nyclu.org
 A ttor,wysfor Plaint i/ft
                                                    Attorneysfor Plaintffs


 OFFICE OF THE ATTORNEY                             MORGAN LEWIS & BOCKIUS, LLP
 GENERAL OF THE STATE OF NEW
 YORK                                               By: )I4AH,&t &j9l                          tO
                                                    David J. Butler
 By:                                                Randall M. Levine
            7,

                                                 -14-
Case 7:17-cv-08943-CS-JCM Document 182-1 Filed 11/01/18 Page 16 of 18
   Case 7:17-cv-08943-CS-]CM Document 64 Filed 02/06/18 Page 15 of 17




Monica Connelt                                  1111 Pennsylvania Avenue, NW
Elyce Matthews                                  Washington, DC 20004
William Taylor                                  Tel: (202) 739-3000
120 Broadway, 24th Floor                        randall Jevinemorganlewis.com
New York, New York 10271                        david.butlermotgan1ewiscom
Tel: (212) 416-8965
monica.connell@ag.ny.gov                        Attorneysfor Dfendant East Ramapo Central
elyce.matthews@ag.ny.gov                        School District
wilHam.tayIorag,ny.gov

Attorneys for Defendcrnt commissioner of
Education for the Slate ofNew York




                                   SO ORDERED on this day of February 2018:
                                     (                (“.   fi7
                                   Hon.    Judith C. McCarthy, U.S.M.J.




                                             -15-
Case 7:17-cv-08943-CS-JCM Document 182-1 Filed 11/01/18 Page 17 of 18
   Case 7:17-cv-08943-CS-JCM Document 64 PHed 02/06/18 Page 16 of 17




                                            EXHIBIT A

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK

 NATIONAL ASSOCIATION FOR THE
 ADVANCEMENT OF COLORED PEOPLE,
 SPRING VALLEY BRANCH; JULIO
 CLERVEAUX; CHEVON DOS REIS; ERIC
 GOODWIN; JOSE VITELIO GREGORIO;
 DOROTHY MILLER; HILLARY MOREAU;                         17 Civ. 8943 (CS) (JCM)
 arid WASHINGTON SANCHEZ,

                            Plaintiffs,

               V.


 EAST RAMAPO CENTRAL SCHOOL
 DISTRICT and MARYELLEN ELlA, IN
 HER CAPACITY AS THE
 COMMISSIONER Of EDUCATION OF
 THE STATE OF NEW YORK,

                            Defendants.


                              DECLARATION OF COMPLIANCE

               1,                                 do declare and state as follows:

                1,     1 live at                                 I am employed as (state position)

                                                        (state name and address of employer)




               2.      I have read the Protective Order entered in this case, a copy of which has

been given to me.

               3.      1 understand and agree to comply with and be bound by the provisions of

the Protective Order and consent to the jurisdiction of the United States District Court for the

Southern District of New Yorlc to enforce the terms of the Protective Order, including that upon



                                                -16-
Case 7:17-cv-08943-CS-JCM Document 182-1 Filed 11/01/18 Page 18 of 18
   Case 7:17-cv-08943-CS-]CM Document 64 Piled 02/06/18 Page 17 of 17




receipt of any Confidential Information, I will be personally subject to it, and to all of its

requirements and procedures.

                4.      Further, I declare, as provided by 28 U.S.C.   §   1746, under penalty of

perjury under the laws of the United States of America, that the foregoing is true and correct,


Executed this                 day of              ,   20.




                                               (S ignatule)




                                                 -17-
